Exhibit 10.1

 

BEST BUY CO., INC.

 

1997

EMPLOYEE NON-QUALIFIED

STOCK OPTION PLAN

 

2005 AMENDMENT AND RESTATEMENT

 

A.            Purpose.

 

The purpose of this Employee Non-Qualified Stock Option Plan (“Plan”) is to
further the growth and general prosperity of Best Buy Co., Inc. (the “Company”),
and its directly and indirectly wholly-owned subsidiaries (collectively, the
“Companies”) by enabling current key employees of the Companies, who have been
or will be given responsibility for the administration of the affairs of the
Companies and upon whose judgment, initiative and effort the Companies were or
are largely dependent for the successful conduct of their business, to acquire
shares of the common stock of the Company under the terms and conditions and in
the manner contemplated by this Plan, thereby increasing their personal
involvement in the Companies and enabling the Companies to obtain and retain the
services of such employees.  Options granted under the Plan are intended to be
options which do not meet the requirements of Section 422A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

B.            Administration.

 

This Plan shall be administered by the Compensation and Human Resources
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”).
 Options may not be granted to any person while serving on the Committee unless
approved by a majority of the disinterested members of the Board.  Subject to
such orders and resolutions not inconsistent with the provisions of this Plan as
may from time to time be issued or adopted by the Board, the Committee shall
have full power and authority to interpret the Plan and, to the extent
contemplated herein, shall exercise the discretion granted to it regarding
participation in the Plan and the number of shares to be optioned and sold to
each participant.

 

All decisions, determinations and selections made by the Committee pursuant to
the provisions of the Plan and applicable orders and resolutions of the Board
shall be final.

 

C.            Eligibility and Participation.

 

Options may be granted under the Plan to (i) key executive personnel, including
officers, senior management employees and members of the Board who are employees
of any of the Companies; (ii) staff employees, including managers, supervisors,
and their functional equivalents for:  warehousing, service, merchandising,
leaseholds, installation, and finance and administration; (iii) line management
employees, including retail store and field managers, supervisors and their
functional equivalents; and (iv) any employee having served the Companies
continuously for a period of not less than ten (10) years.  The Committee shall
grant to such participants options to purchase shares in such amounts as the
Committee shall from time to time determine.

 

D.            Shares Subject to the Plan.

 

Subject to adjustment as provided in Section E. herein, an aggregate of
60,000,000 shares of $0.10 par value common stock of the Company shall be
subject to this Plan from authorized but unissued shares of the Company.  Such
number and kind of shares shall be appropriately adjusted in the event of any
one or more stock splits, reverse stock splits or stock dividends hereafter paid
or declared with respect to such stock.  If, prior to the termination of the
Plan, shares issued pursuant hereto shall have been repurchased by the Company
pursuant to this Plan, such repurchased shares shall again become available for
issuance under the Plan.

 

Any shares which, after the effective date of this Plan, shall become subject to
valid outstanding options under this Plan may, to the extent of the release of
any such shares from option by termination or expiration of option(s) without
valid exercise, be made the subject of additional options under this Plan.

 

1

--------------------------------------------------------------------------------


 

E.             Adjustments Upon Changes in Capitalization.

 

In the event of a merger, consolidation, reorganization, stock dividend, stock
split, or other change in corporate structure or capitalization affecting the
common stock of the Company, an appropriate adjustment may be made in the number
and kind of shares subject to and the exercise prices of options granted under
the Plan as determined by the Committee.

 

F.             Terms and Conditions of Options.

 

The Committee shall have the power, subject to the limitations contained in this
Plan, to prescribe any terms and conditions in respect of the granting or
exercise of any option under this Plan and, in particular, shall prescribe the
following terms and conditions:

 

(1)           Each option shall state the number of shares to which it pertains.

 

(2)           The price at which shares shall be sold to participants hereunder
(the “Exercise Price”) shall be the Fair Market Value of the Company’s common
stock on the date of grant.  Except as otherwise provided herein, payment of the
Exercise Price shall be made (a) if payment is made by check payable to the
Company, at the time the shares are sold hereunder, or (b) if payment is made
pursuant to an irrevocable election to surrender outstanding shares of common
stock of the Company which have a Fair Market Value on the date of surrender
equal to the Exercise Price of the shares as to which the option is being
exercised, no later than the settlement date for the shares sold in the market
to cover the Exercise Price, or (c) by a combination thereof, unless an option
is exercised in connection with a deferral election pursuant to the Deferred
Compensation Plan, defined below, in which case payment of the Exercise Price
shall be made as provided in Section N herein.  However, the provisions of
subparts (b) and (c) of this Section F.(2) shall not be applicable to options
granted to directors, officers or employees of Companies that are resident in
Canada within the meaning of applicable federal or provincial tax laws of that
country.

 

(3)           The vested portion of an option shall be exercisable in whole or
in part with respect to the shares included therein until the earlier of (a) the
close of business on the tenth day prior to the proposed effective date of (i)
any merger or consolidation of the Company with any other corporation or entity
as a result of which the holders of the common stock of the Company will own
less than a majority voting control of the surviving corporation; (ii) any sale
of substantially all of the assets of the Companies or (iii) any sale of common
stock of the Company to a person not a shareholder on the date of issuance of
the option who thereby acquires majority voting control of the Company, subject
to any such transaction actually being consummated, or (b) the close of business
on the date ten (10) years after the date the option was granted.  The Company
shall give written notice to the optionee not less than 30 days prior to the
proposed effective date of any of the transactions described in (a) above.

 

(4)           Except in the event of disability, death or normal retirement, an
option shall be exercisable with respect to the shares included therein not
earlier than the date one (1) year following the date of grant of the option,
nor later than the date ten (10) years following the date of grant of the
option; provided, however, that during the second through fourth years following
the date of grant, the optionee may exercise such optionee’s right to acquire
only twenty-five percent (25%) of the shares subject to such option together
with any shares that the optionee had previously been able to acquire; and
provided further, however, that in the event of a change in status of an
employee from full-time or part-time to occasional/seasonal, such employee shall
continue to have the right to exercise an option following such change in status
but only to the extent of the shares available for acquisition on the date of
such change in status (the “Change in Status Date”).

 

(5)           Except as in the event of disability, death or normal retirement,
an option may be exercised only by the optionee while such optionee is, and has
continually been, since the date of the grant of the option, an employee of any
of the Companies; provided, however, that a former employee shall continue to
have the right to exercise an option for a period of sixty (60) days following
such termination to the extent of the shares available for acquisition on the
date of such former employee’s termination but in no event later than the date
ten (10) years after the date of grant of such option.  Such sixty (60) day
period

 

2

--------------------------------------------------------------------------------


 

commences on the date such optionee first ceases regular and active employment
with any of the Companies.  For greater certainty, a Company may, but has no
obligation to, notify any such optionee as to when they have ceased to be
regularly and actively employed by any of the Companies, and such notice shall
be conclusive evidence of such cessation.  If the continuous employment of an
optionee terminates by reason of disability, death or normal retirement, an
option granted hereunder held by the disabled, deceased or retired employee may
be exercised to the extent of all shares subject to the option (or, with respect
to a disabled, deceased or retired occasional/seasonal employee, to the extent
of the shares available for acquisition on the Change in Status Date) within one
(1) year following the date of disability or death or five (5) years following
the date of normal retirement, but in no event later than ten (10) years after
the date of grant of such option, by the disabled or retired employee or the
person or persons to whom the deceased employee’s rights under such option shall
have passed by will or by the applicable laws of descent and distribution.  For
purposes of this Plan only, (a) an employee shall be deemed “disabled” if the
employee is unable to perform any of his or her material and substantial duties
for the Companies due to a sickness or injury, and such inability to perform
continues for at least six (6) consecutive months, and (b) “normal retirement”
shall mean retirement on or after age 60 so long as the employee has served the
Companies continuously for at least the three (3) years immediately preceding
retirement.  Notwithstanding the foregoing, the changes made in Sections F(4)
and (5) pursuant to the amendments hereto adopted on April 24, 1998 (relating to
the vesting of options in the event of normal retirement), shall be effective
only for options granted hereunder on and after April 24, 1998.

 

(6)           An option shall be exercised when notice of such exercise, either
in writing or orally, has been given to the Company at its principal business
office or to its designated agent by the person entitled to exercise the option
and full payment for the shares with respect to which the option is exercised
has been received by the Company.  Until the stock certificates are issued, no
right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to optioned shares, notwithstanding the exercise of the
option.

 

(7)           Each optionee shall be obligated to comply with applicable
policies of the Companies.  For purposes of this Plan only, the occurrence of
any of the following events shall constitute a breach of such obligation and
shall result in the immediate termination of all the optionee’s options granted
pursuant to the Plan and all rights there under, including without limitation
the 60-day grace period following termination of the optionee’s employment as
provided in Section F(5):

 

(i)            The optionee breaches his or her obligations of confidentiality
to the Companies;

 

(ii)           The optionee commits an act, or omits to take action, in bad
faith which results in material detriment to the Companies;

 

(iii)          The optionee violates the Companies’ Conflict of Interest policy
(unless authorized by state or federal law);

 

(iv)          The optionee commits fraud, misappropriation, embezzlement or
other act of dishonesty, including theft or misuse of the Companies’ property,
equipment or store merchandise or violates or abuses the Companies’ discount
policy, in connection with the Companies or their businesses;

 

(v)           The optionee is convicted or has pleaded guilty or nolo contendere
to criminal misconduct constituting a felony or a gross misdemeanor, which gross
misdemeanor involves a breach of

 

3

--------------------------------------------------------------------------------


 

ethics, moral turpitude, or immoral or other conduct reflecting adversely upon
the reputation or interest of the Companies;

 

(vi)          The optionee’s use of narcotics, liquor or illicit drugs has had a
detrimental effect on his or her performance of employment responsibilities; or

 

(vii)         The optionee is in material default under any agreement between
him or her and the Companies following any applicable notice and cure period.

 

This Section F(7) shall be effective only for options granted hereunder on and
after April 16, 1999.

 

G.            Options Not Transferable.

 

Options under the Plan may not be sold, pledged, assigned or transferred in any
manner, whether by operation of law or otherwise except by will or the laws of
descent, and may be exercised during the lifetime of an optionee only by such
optionee.

 

H.            Amendment or Termination of the Plan.

 

The Board may amend this Plan from time to time as it may deem advisable and may
at any time terminate the Plan, provided that any such termination of the Plan
shall not adversely affect options already granted and such options shall remain
in full force and effect as if the Plan had not been terminated.

 

I.              Agreement and Representations of Optionees.

 

As a condition precedent to the exercise of any option or portion thereof, the
Company may require the person exercising such option to represent and warrant
at the time of any such exercise that the shares are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
under the Securities Act of 1933 or any other applicable law, regulation or rule
of any governmental agency.

 

In the event legal counsel to the Company renders an opinion to the Company that
shares for options exercised pursuant to this Plan cannot be issued to the
optionee because such action would violate any applicable federal or state
securities laws, then in that event the optionee agrees that the Company shall
not be required to issue said shares to the optionee and shall have no liability
to the optionee other than the return to optionee of amounts tendered to the
Company upon exercise of the option.

 

J.             Effective Date and Termination of the Plan.

 

The Plan shall become effective as of April 18, 1997, if approved thereafter by
the Company’s shareholders.  The Plan shall terminate on the earliest of:

 

(1)           The date when all the shares available under the Plan shall have
been acquired through the exercise of options granted under the Plan; or

 

(2)           Ten (10) years after the date of approval of the Plan by the
Company’s shareholders; or

 

(3)           Such other earlier date as the Board may determine.

 

4

--------------------------------------------------------------------------------


 

K.            Withholding Taxes.

 

The Companies shall have the right to take any action that may be necessary in
the opinion of the Companies to satisfy all obligations for the payment of any
federal, state or local taxes of any kind, including FICA taxes, required by law
to be withheld with respect to the exercise of an option granted hereunder.  If
stock is withheld or surrendered to satisfy tax withholding, such stock shall be
the Fair Market Value of the Company’s common stock on the date of exercise;
provided, however, that no stock may be withheld or surrendered to satisfy tax
withholding obligations under applicable laws of Canada or any province thereof.

 

L.            Fair Market Value.

 

“Fair Market Value” shall mean the last reported sale price of the Company’s
common stock on the date of grant, as quoted on by the New York Stock Exchange. 
If the Company’s common stock ceases to be listed for trading on the New York
Stock Exchange, “Fair Market Value” shall mean the value determined in good
faith by the Board.

 

M.           Compliance with Rule 16b-3 and Section 162(m).

 

With respect to employees subject to Section 16 of the Securities Exchange Act
of 1934, as amended, or Section 162(m) of the Code, transactions under the Plan
are intended to comply with all applicable conditions of such Rule 16b-3 and
avoid loss of the deduction referred to in paragraph (1) of such Section
162(m).  Anything in the Plan to the contrary notwithstanding, to the extent any
provision of the Plan or action by the Committee fails to so comply or avoid the
loss of such deduction, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.

 

N.            Deferral of Option Gain.

 

Participants in the Company’s Deferred Compensation Plan, effective as of April
1, 1998 (the “Deferred Compensation Plan”), may be able to defer the gain, if
any, upon exercise of options granted hereunder pursuant to and in accordance
with the terms of the Deferred Compensation Plan.  To the extent that the
Deferred Compensation Plan permits a participant to defer any gain with respect
to an option, the Exercise Price must be satisfied utilizing shares of the
Company’s common stock held at least six months prior to exercise.  In the event
a deferral election is made with respect to an option, if the optionee is unable
to deliver the requisite number of shares of the Company’s common stock to cover
the full Exercise Price prior to the expiration of such option, the portion of
the option that corresponds to the portion of the full Exercise Price not
covered shall be forfeited.

 

O.            Form of Option.

 

Options shall be issued in substantially the form as the Committee or the Board
may approve.

 

5

--------------------------------------------------------------------------------